for the initiation of formal disciplinary proceedings in which the sole issue
                  to be determined is the extent of discipline to be imposed. See SCR 111(7),
                  (8).
                              It is so ORDERED.




                                                      Parraguirre


                                                                                      J.
                                                      Douglas



                                                      Cherry



                  cc: Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                        David A. Clark, Bar Counsel
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Stein & Rojas
                        Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    en